DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, Volpe et al. (US Patent No. 8,904,214) for example, teaches a portable device (therapeutic medical device) and conserving electrical power for the portable device by entering a reduced service state. Volpe further teaches receiving data (ECG data) from an external sensor (external ECG sensor) when the portable device enters the reduced service state (see column 19, lines 32-40). However, Volpe teaches the external ECG sensor is physically connected to the portable device. The present patent application requires that the connection between the portable device and the external sensor be a wireless connection, more specifically, the present patent application requires that a wireless interface be enabled to establish the wireless connection to the external sensor. Accordingly, the present patent application is allowable over the prior art as there is no prior teaching to enable a wireless interface to establish a wireless link to an external physiology exercise sensor when the device enters a limited exercise operation mode.
In regards to a potential Double Patenting rejection citing US Patent No. 10,843,042, a Double Patenting rejection would be improper for the same reasons stated above in regards to the lack of teachings to enable a wireless interface to establish a wireless link to an external physiology exercise sensor when the device enters a limited exercise operation mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115